Citation Nr: 0918511	
Decision Date: 05/18/09    Archive Date: 05/26/09

DOCKET NO.  06-19 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1946 to December 
1947. 
This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2005 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in St. Louis, 
Missouri.  


FINDING OF FACT

The competent clinical evidence of record reflects the 
Veteran's bilateral hearing loss disability was initially 
demonstrated years after service, and has not been shown by 
competent clinical evidence to be causally related to the 
Veteran's active service.


CONCLUSION OF LAW

Bilateral hearing loss disability was not incurred in or 
aggravated by active service, and may not be presumed (as an 
organic disease of the nervous system) to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1131, 
1154, 5107(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held 
that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements include:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In VA correspondence to the Veteran in January 2005, VA 
notified him of what evidence was required to substantiate 
the claim and of his and VA's respective duties for obtaining 
evidence.  The letter was deficient in that it did not inform 
the Veteran that a disability rating and effective date would 
be assigned in the event of award of the benefit sought.  
This information was provided to the Veteran in VA 
correspondence dated in March 2006.  

In Pelegrini, supra, the Court held that compliance with 
38 U.S.C.A. § 5103 required that VCAA notice be provided 
prior to an initial unfavorable AOJ decision.  Because VCAA 
notice in this case was not completed prior to the initial 
AOJ adjudication denying the claim, the timing of the notice 
does not comply with the express requirements of the law as 
found by the Court in Pelegrini.

Here, the Board finds that any defect with respect to the 
timing of complete VCAA notice was harmless error.  Although 
notice was provided to the appellant after the initial 
adjudication, the claim was readjudicated thereafter, and the 
appellant has not been prejudiced thereby.  The appellant has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

Duty to Assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records (STRs) and VA 
examination and treatment records.  Additionally, the claims 
file contains the statements of the Veteran.  The Board has 
carefully reviewed all statements and concludes that there 
has been no identification of further available evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claim.  

In the appellant's brief, dated in April 2009, the Veteran's 
accredited representative avers that an additional VA 
examination is warranted because "no one considered the 
residual effects of the syphilis, nor the 8 million units of 
penicillin appellant received during his active duty service 
" when providing a medical opinion.  Moreover, the 
representative averred that no one reviewed the effects of 
Traumatic Brain Injury on the Veteran's hearing.  The Board 
finds that a remand for an additional VA examination is not 
necessary.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
the Court held that the Secretary must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, (2) evidence establishing that an event, injury, 
or disease occurred in service, or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies, and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) there is 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim. 38 U.S.C.A. § 
5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The Court in 
McClendon observed that the third prong, which requires that 
the evidence of record "indicates" that the claimed 
disability or symptoms "may be" associated with the 
established event, is a low threshold.  The Court held that 
"[t]ypes of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observations." Id at 83.  

The Board notes that the Veteran underwent a March 2007 VA 
examination for residuals of an in-service head injury.  The 
report of that examination does not reflect any complaints of 
hearing loss.  Moreover, in the report of VA examination in 
July 2008, to determine the nature and etiology of current 
hearing loss, the examiner noted that the Veteran's claims 
folders had been reviewed.  As such, the service treatment 
records, including those which reference treatment for 
syphilis with penicillin, were reviewed.  Nevertheless, while 
the VA examiner's rationale did not specifically address any 
relationship between in-service syphilis and/or treatment 
thereof with penicillin in service, and his current hearing 
loss, a rationale was provided by the examiner for his 
opinion based on a review of the entire record.  The Board 
notes that while service treatment reports of record document 
that the Veteran received treatment with penicillin in 
service for early latent syphilis, the service treatment 
records are also negative for any complaints or findings of 
hearing loss in service, including on examination for 
separation from service, and post-service treatment reports 
are negative for any indication of hearing loss until more 
than 50 years after service.  The Veteran has not alleged 
continuity of symptomatology of hearing loss since in-service 
syphilis or treatment with penicillin, nor does the record 
contain any medical evidence which suggests such a nexus.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claim.  

Legal criteria

Service connection is warranted if it is shown that a Veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service or for aggravation of a 
pre-existing injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R.
§ 3.303(d).    

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Where a Veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and hearing loss disability, as an organic 
disease of the nervous system, becomes manifest to a degree 
of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137; 38 C.F.R. §§ 3.307, 3.309 (2008).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2008).

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to 
this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim.

The Veteran avers that he has bilateral hearing loss as a 
result of active service.  The first element of a claim for 
service connection is that there must be evidence of a 
current disability. 

The evidence of record includes July 2006 VA audiological 
evaluation results.  The evaluation revealed that pure tone 
air thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
60
65
65
LEFT
30
45
55
65
65

The word recognition score was 80 percent for the right ear 
and 84 percent for the left ear using the Maryland CNC word 
list test.  The Board notes that the Veteran has current 
bilateral hearing loss disability for VA purposes.  38 C.F.R. 
§ 3.385.

The second element of a claim for service connection is 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease.  The Veteran averred in his Notice of Disagreement, 
dated in August 2005, that he was exposed to small arms fire 
without hearing protection.  In the appellant's brief, dated 
in April 2009, the Veteran's accredited representative avers 
that the Veteran's current hearing loss may be causally 
related to the Veteran having had syphilis in service, 
penicillin treatment of syphilis in service, and/or a head 
injury due to being hit with a coke bottle in 1947.  The 
Board notes that the Veteran's military service separation 
document reflects that his military occupational specialty 
(MOS) was a light truck driver, and that he qualified as a M-
1 rifle marksman.  Therefore, his exposure to acoustic trauma 
in service is conceded as consistent with the circumstances 
of his service.  38 U.S.C.A. § 1154(a) (West 2002).  In 
addition, the evidence of record reflects that the Veteran 
had syphilis and a head injury in service.  The STRs are 
negative for any record that the Veteran complained of, or 
was treated for, hearing loss.  

The Veteran's STRs include a physical examination report 
dated in April 1946, one day prior to active service.  The 
report reflects that the Veteran had no ear abnormalities.  
The examination report reflects that his hearing on whispered 
voice testing was reported as 20/20 bilaterally.  While 
audiometric testing is undoubtedly more precise than a 
whisper voice test, the whisper voice test is an alternative 
means of testing hearing.  See Smith v. Derwinski, 2 Vet. 
App. 137, 138, 140 (1992).  The report also reflects that the 
Veteran had a positive Kahn test and latent syphilis.

The Veteran's STRs also include admission records that 
reflect that in March 1947, the Veteran was diagnosed with 
"new" syphilis, early latent.  Laboratory blood serum 
reactions dated in March, May, June, August, September and 
November 1947 indicate that the Veteran had positive Kahn and 
Wassermann test results.  A progress noted dated in April 
1947 reflects that the Veteran received intensive penicillin 
therapy consisting of 80 consecutive intramuscular injections 
of 100,000 units of penicillin at 3 hour intervals for a 
total dosage of 8,000,000 units.

The STRs also contain an October 1947 annotation that 
stitches were removed from the Veteran's head.  There is no 
medical evidence of record as to the reason for the stitches; 
however, the Veteran has averred that he was hit in the head 
by a coke bottle in 1947.  The STRs are negative for any 
complaints of, or treatment for, hearing loss at this, or 
any, time.

The Veteran's STRs also include a December 1947 clinical 
evaluation upon separation report which reflects no 
abnormalities of the Veteran's ears.  The examination report 
reflects that his hearing on whispered voice testing was 
reported as 15/15 bilaterally.  

Based on the above, the Board finds that the second 
requirement for service connection has been met, in that the 
Veteran was exposed to acoustic trauma, the Veteran had a 
head wound, and the Veteran had syphilis, for which he was 
treated with penicillin, in service.

The third requirement for service connection is medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  The requirements for service 
connection for hearing loss as defined in 38 C.F.R. § 3.385 
need not be shown by the results of audiometric testing 
during a claimant's period of active military service in 
order for service connection to be granted.  The Court has 
held that 38 C.F.R. § 3.385 does not prevent a claimant from 
establishing service connection on the basis of post-service 
evidence of hearing loss related to service when there were 
no audiometric scores reported at separation from service.  
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The Court 
has also held that the regulation does not necessarily 
preclude service connection for hearing loss that first met 
the regulation's requirements after service.  Hensley v. 
Brown, 5 Vet. App. 155, 159 (1993).  Thus, a claimant who 
seeks to establish service connection for hearing loss 
disability must show, as is required in a claim for service 
connection for any disability, that current hearing loss 
disability is the result of an injury or disease incurred in 
service, the determination of which depends on a review of 
all the evidence of record including that pertinent to 
service.  38 U.S.C.A. §§ 1110 and 1131; C.F.R. §§ 3.303 and 
3.304; Hensley, 5 Vet. App. at 159-60.

The Board finds the third requirement for service connection 
has not been met. 
The July 2006 VA examination report reflects that the 
examiner reviewed the Veteran's claims file and examined the 
Veteran.  The examiner opined that it is less likely as not 
that the hearing loss was caused by, or a result of, military 
related acoustic trauma.  The examiner noted that the 
Veteran's in-service noise exposure was limited to basic 
training, and that he has a significant history of post 
military occupational noise.  The Board notes that the 
examiner found that there is no record of hearing loss in the 
claims file and that the Veteran waited nearly 60 years post 
military separation before filing a claim for hearing loss.  
The Board finds that to the contrary, there is evidence of 
hearing loss in the claims file prior to the July 2006 VA 
examination.  The earliest evidence of record of a hearing 
loss is a December 2003 gastroenterology consult note which 
reflects that the Veteran wears hearing aids bilaterally, 
with no hearing loss.  VA treatment records dated in July 
2003, November 2003, December 2003, and March, April, May, 
and July 2004 reflect no hearing difficulties.  A January 
2005 VA audiological evaluation report reflects bilateral mid 
to high frequency sensorineural hearing loss of moderate to 
moderately degree consistent with a history of noise exposure 
(occupation and some military) interacting with the normal 
factors associated with aging.  The record further notes that 
impressions were obtained for replacement hearing aids.  
Despite the examiner's notation that there was no evidence of 
record of the Veteran's hearing loss, the examiner's opinion 
is still credible.  The Board notes that the December 2003 
report of hearing loss is 56 years after separation from 
service, as compared to the examiner's evaluation which was 
58 1/2 years after service.  The Board finds this 2 1/2 year 
difference to be insignificant when considering the extensive 
five and a half decades that had passed since service.  The 
Board further notes that evidence of a prolonged period 
without medical complaint, and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000.)

In addition, the Board finds that the VA examiner's opinion 
is credible although it does not discuss the Veteran's 
syphilis or penicillin treatment.  The absence of such a 
discussion does not render the opinion invalid.  The 
examination report reflects that the examiner reviewed the 
Veteran's STRs, which included evidence of a head wound, 
syphilis, and penicillin treatment.

In the absence of demonstration of continuity of 
symptomatology, or a competent clinical opinion relating the 
current bilateral hearing loss disability to service, the 
Veteran's initial clinical demonstration of hearing loss more 
than 50 years after separation from service is too remote to 
be reasonably related to service.  As the preponderance of 
the evidence is against the claim, service connection for 
bilateral hearing loss disability is not warranted.

The Board notes that the Veteran may sincerely believe that 
his bilateral hearing loss disability is causally related to 
active service.  However, the Veteran has not been shown to 
possess the requisite training or credentials needed to 
render a competent opinion as to medical diagnosis or 
causation.  As such, his lay opinion does not constitute 
competent medical evidence and lacks probative value.  
Espiritu supra.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
disability is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


